Citation Nr: 0922269	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  00-24 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at the 
RO in September 2005 and before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2007.  Transcripts 
of these proceedings are associated with the claims file.  

This case was previously before the Board in October 2007.  
The Board is satisfied that there has been substantial 
compliance with the remand directives with regard to the 
issue decided herein and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for hepatitis C is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that he suffers 
from PTSD a result of his experiences while serving in the 
United States Army from November 1964 to August 1967.  
Specifically, the Veteran claims that he was subjected to 
several stressful incidents during his Vietnam service, none 
of which have been independently verified.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

Service treatment records are negative for a psychiatric 
disorder.  The August 1967 separation examination included a 
normal "psychiatric" evaluation and in the Veteran's August 
1967 Report of Medical history the Veteran specifically 
denied "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
and "nervous trouble of any sort."  

VA hospitalization records dated from August 1975 to March 
1976 show that the Veteran was hospitalized on several 
occasions for drug addiction, heroin type.  The Veteran 
submitted a claim for service connection for PTSD in April 
1999.  Subsequently, he submitted a private psychiatric 
examination report from Dr. M.R. which showed a diagnosis of 
polysubstance dependence.  No diagnosis of PTSD was made at 
that time.  In April 2000 the Veteran underwent a VA 
psychiatric examination and a diagnosis of PTSD was made.  
This diagnosis of PTSD has been continued in VA outpatient 
treatment reports dated through September 2006.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998).  The Board emphasizes that although medical 
evidence appears to relate the diagnosis of PTSD to in-
service stressors, such after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Veteran's service records reflect active service from 
November 1964 to August 1967 in the United States Army.  
Service records reflect that his primary duties were as an 
45C2P FA RPRMN, field artillery repairman.  The Veteran's 
service personnel records reflect no receipt of a combat-
related award or citation and no designation of participation 
in a combat campaign.  The service treatment and personnel 
records show no indication that the Veteran "personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCRPEC 12-99.  The Board has 
considered all evidence of record to include the Veteran's 
own statements and concludes that there is no credible 
evidence of combat.  

Because the Veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for credible 
supporting evidence means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

In connection with this claim, the Veteran has, on several 
occasions, been asked to provide specific details regarding 
the stressful experiences he experienced in Vietnam.  In June 
1999 correspondence the Veteran described several experiences 
including: 1) on his first night in Vietnam while in Long 
Binh, he heard enemy mortar rounds; 2) he rode in a 
helicopter while in the 701st Maintenance Battalion and heard 
ground fire while in the air; 3) he was assigned to perimeter 
patrol when he accidentally shot at a fellow service-member; 
4) he was scared while traveling down a highway in Tay-Ninh 
in a convoy; 5) while stationed at Operation Junction City, 
he witnessed nearby firefighting with casualties; and 6) 
during the entire time he was stationed in Vietnam, he was 
scared for his life, he self-medicated these symptoms by 
using drugs and alcohol.  No names or dates were given.  

In September 1999 correspondence the Veteran indicated that 
he was assigned to the 1st Infantry Division and participated 
in several combat operations.  Particularly, while stationed 
in Phu-Lai he witnessed a 105 millimeter gun blow up.  No 
names or dates were given.  

In July 2005 correspondence the Veteran indicated that his 
life was in danger the whole time he was in Vietnam.  
Specifically, he was 1) shot at, 2) ran over a civilian with 
a two and a half ton truck, 3) saw Howitzer gun crew blown 
up, and 4) saw plenty of dead bodies.  No names or dates were 
given.  The Veteran also submitted a Unit Historical Report 
for the 701st Maintenance Battalion dated in February 1967.  
The incidents related in this report do not confirm any of 
the Veteran's claimed stressors.   

In May 2006 correspondence, the Veteran reiterated the 
incident where he nearly shot and wounded a fellow soldier 
while on perimeter patrol.  No names or dates were given.  

In a July 2006 memorandum, the RO formally found that the 
Veteran had failed to provide specific enough details to 
confirm a claimed stressor.  

The Board notes that neither the Veteran's service treatment 
nor personnel records contain credible supporting evidence 
concerning the claimed stressors.  In April 1999 
correspondence the RO requested that the Veteran provide 
specific details of the incidents that have resulted in the 
claimed issue of PTSD.  The Veteran responded in June 1999 
with unverifiable incidents.  A letter was sent to the 
Veteran in April 2006 telling him the information in his 
treatment records was insufficient to concede a stressor.  
The Veteran submitted a PTSD questionnaire form in May 2006 
noting his claimed stressors.  A history of these actions is 
contained in a memorandum dated in July 2006.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  While the Veteran has described several 
stressful incidents he allegedly experienced while in 
service, he did not provide any specific details such as 
names or dates so that these stressors could be verified.  
Therefore, in the absence of credible evidence corroborating 
the Veteran's statements as to his in-service stressors, and 
the lack of a diagnosis of PTSD linked by medical evidence to 
confirmed stressful events in service, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) and 
other applicable laws and regulations have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in October 2001, March 2002, March 
2006, and November 2007 letters and the claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Specifically, the March 
2006 and November 2007 letters addressed the rating criteria 
and effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).    

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.


VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's PTSD and any incident of 
active duty.  In view of the absence of a confirmed in-
service stressor, relating the Veteran's PTSD to his service 
would be entirely speculative.  Therefore, there is no duty 
to provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran contends that compensation under the provisions 
of 38 U.S.C.A. § 1151 is warranted for hepatitis C.  
Specifically, the Veteran claims that he was infected with 
hepatitis C through several blood transfusions which occurred 
during a February 1994 VA hospitalization.  

VA treatment records confirm that the Veteran was 
hospitalized for severe upper gastrointestinal bleeding in 
February 1994.  These records also indicate that the Veteran 
received five units of red blood cells in connection with 
this hospitalization.  

The Veteran was first diagnosed with hepatitis C in 1996.  

A November 1999 statement from Coffee Memorial Blood Center 
shows that records of donation of the donors of "all four 
units" received by the Veteran were reviewed to determine 
whether the donors had been tested for hepatitis C after 
donation of the implicated units.  All four donors were 
reportedly regular, repeat donors, and tested negative for 
hepatitis C as late as 1996 and 1999.  Furthermore, no other 
individuals which were transfused with red blood cells from 
these four donors had reported a transmission of an 
infectious disease.  Therefore, there was no evidence to link 
transmission of an infectious disease in question to any of 
the four donors in question.  

While the November 1999 statement from Coffee Memorial Blood 
Center shows that the Veteran only received four units of red 
blood cells, as above, the Veteran actually received five 
units of red blood cells in connection with his February 1994 
hospitalization.  As such, on remand, it should be determined 
whether the fifth donor tested positive for hepatitis C after 
donation of the implicated unit or whether any other 
individual which received red blood cells from this fifth 
donor has reported a transmission of an infectious disease.   


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should solicit information 
from Coffee Memorial Blood Center 
regarding the fifth unit of blood the 
Veteran received at a VA hospital in 
February 1994.  Specifically, it should be 
determined whether the fifth donor tested 
positive for hepatitis C after donation of 
the implicated unit or whether any other 
individual which received red blood cells 
from this fifth donor has reported a 
transmission of an infectious disease.

2.  If there is any indication that the 
fifth donor tested positive for hepatitis 
C after donation of the implicated unit or 
whether any other individual which 
received red blood cells from this fifth 
donor has reported a transmission of an 
infectious disease or records regarding 
this fifth donor are unavailable, the 
AMC/RO should make arrangements with the 
appropriate VA medical facility for the 
appellant's claims folder to be reviewed 
to determine the etiology of his hepatitis 
C.  The claims folder must be made 
available to the examiner for review.
  
After reviewing the records, the examiner 
is requested to express an opinion as to 
the whether it is at least as likely as 
not that the Veteran contracted hepatitis 
C as a result of his February 1974 blood 
transfusions at a VA hospital.  

The examiner should identify the 
information on which he or she based his 
or her opinion.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
February 1974 VA hospitalization reports 
(yellow tabs) and the November 1999 
statement from Coffee Memorial Blood 
Center (green tab).  

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim is 
still denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


